Citation Nr: 0723555	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-03 042	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for right upper extremity radiculopathy.

2.  Entitlement to an initial rating higher than 20 percent 
for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1986.  He had additional service in the reserves from 1987 to 
2000, some verified and some not, including on Active Duty 
for Training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for higher 
ratings for his cervical and lumbar spine disabilities -- 
rated as 10 and 20 percent disabling, respectively.

In a more recent August 2005 decision during the pendency of 
this appeal, the RO increased the rating for the veteran's 
cervical spine disability to 20 percent, retroactively 
effective from November 1, 2002.  And an even more recent 
December 2006 decision by the RO in St. Petersburg, Florida, 
granted an even higher 30 percent rating for the cervical 
spine disability with the same retroactive effective date of 
November 1, 2002.  The RO also increased the rating for the 
veteran's lumbar spine disability to 40 percent, also 
retroactively effective from November 1, 2002.  As well, the 
RO granted service connection for radiculopathy of the right 
upper and lower extremities and assigned separate 20 percent 
initial ratings for each extremity, also retroactively 
effective from November 1, 2002.

During his May 2007 hearing at the RO before the undersigned 
Veterans Law Judge of the Board (travel Board hearing), the 
veteran withdrew his claims for still higher ratings for his 
cervical and lumbar spine disabilities, see 38 C.F.R. 
§ 20.204 - electing, instead, to only continue appealing for 
higher initial ratings for the residual radiculopathy 
affecting his right upper and lower extremities.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  So 
only these claims remain.
Also during his hearing, the veteran submitted additional 
evidence concerning his recent award of Social Security 
Disability Benefits and waived his right to have this 
additional evidence initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The veteran's right (major) upper extremity radiculopathy 
is manifested by moderate incomplete paralysis due to 
impairment of the lower radicular group corresponding to the 
hands and wrists.

3.  The veteran's right lower extremity radiculopathy is also 
manifested by moderate incomplete paralysis due to impairment 
of the sciatic nerve group, corresponding to his right thigh, 
calf, and foot.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 40 percent initial 
rating, but no greater, for the right upper extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a 
Diagnostic Code 8512 (2006).

2.  The criteria are not met, however, for an initial rating 
higher than 20 percent for the right lower extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4123, 4.124, 4.124a 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing their claims.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, and the 
implementing VA regulations are codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claims.

In this case, the RO has had an opportunity to consider the 
claims for higher initial ratings for the upper and lower 
extremity radiculopathy in light of the above-noted change in 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The veteran was provided a January 2003 VCAA letter regarding 
his underlying cervical and lumbar spine disability claims, 
the origin of the radiculopathy in his right upper and lower 
extremities, albeit mistakenly on the premise that he was 
still trying to establish his entitlement to service 
connection for those precipitating conditions (which other 
records show already had been granted).  So that letter did 
not address the correct subject matter.

The Court has held that a first element notice error has the 
natural effect of producing prejudice.  Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  But see, too, Sanders v. 
Nicholson, 487 F.3d 881 (2007) (where the U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) went 
even further and held that any errors in a VCAA notice, for 
any of the elements of that notice, are presumed to be 
prejudicial unless rebutted by VA).  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, i.e., was harmless, "VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."

As a means of rectifying the problems with that January 2003 
letter, the RO sent the veteran another VCAA letter in July 
2006, and it correctly apprised him of the requirements of 
this Act, including in terms of advising him of the laws and 
regulations governing his claims on appeal, the evidence that 
he needed to submit, and the evidence that VA would attempt 
to obtain for him.  This additional letter also specifically 
informed him of the need to submit any evidence in his 
possession.  In a letter to the RO received later that same 
month, in response, he mentioned additional outpatient 
treatment records - which have since been obtained, 
and indicated that, aside from those, he had no additional 
medical evidence to submit for consideration.  Furthermore, 
the RO went back and readjudicated his claims in the August 
2006 supplemental statement of the case (SSOC), and again in 
the December 2006 rating decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where content-complying VCAA notice was 
not sent until after the initial adjudication of the claim, 
the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  All of this, considered in the 
aggregate, shows that any notice error will not affect the 
essential fairness of the adjudication of the veteran's 
claims.  See Sanders and Simmons, supra.

The evidence obtained for consideration in the veteran's 
appeal also includes his service medical and some personnel 
records, private treatment reports, records from the Social 
Security Administration (SSA), VA treatment records through 
May 2006, and the reports of his VA compensation 
examinations, including to assess the severity of his upper 
and lower extremity radiculopathy - the dispositive issue.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.



The Court also indicated in Dingess, however, that where the 
grant of service connection and assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007), the Court limited its holding in 
Dingess by clarifying that where, as here, service connection 
was not granted as of the date of the VCAA's enactment 
(rather, not until later), the veteran is entitled to pre-
decisional notice concerning all elements of his claim - 
including the downstream disability rating and effective date 
elements.  And if this did not occur, there is a question of 
whether this is prejudicial error.  See Sanders and Simmons, 
supra.

Here, the veteran received the requisite Dingess notice in 
the aforementioned July 2006 letter explaining the type of 
information and evidence needed to establish a downstream 
disability rating and effective date for his service 
connected upper and lower extremity radiculopathy.  Then, as 
also mentioned, the RO subsequently readjudicated his claims 
in the August 2006 SSOC and in the December 2006 
rating decision, based on the additional evidence that had 
been submitted since the initial rating decision at issue, 
SOC, and prior SSOC.  So there is no prejudicial error in 
proceeding with final appellate consideration of his claims 
at this time.  See Prickett, supra.

Factual Background

The veteran was granted service connection in August 2001 for 
lumbar and cervical spine disabilities stemming from several 
injuries he had sustained in the military, including in a 
motor vehicle accident in 1983 and a slip-and-fall accident 
in October 1997.  He underwent surgery, a microdiscectomy 
procedure, in May 1998 to remove fragmented portions of his 
L3-4 disc.  Other records indicate he experienced nerve root 
compression in conjunction with this disability.  
He was given a medical discharge for these chronic problems.

Private hospital records from December 1997 reflect 
complaints of back pain and include diagnoses of mild loss of 
stature at L4-5 and positive discogenic disease of L4-5 and 
L5-S1.  A computerized tomography (CT) scan of the veteran's 
lumbar spine, also performed in December 1997, showed 
possible right paracentral herniated disc or focal protrusion 
at L3-4 and a possible free fragment in the right lateral 
recess of the L4 vertebral body.  Private chiropractor's 
notes from January 1998 show complaints of moderate-to-severe 
pain radiating from his back to the area of his right buttock 
and right lower extremity.  Notes from April 1999 show his 
complaints of pain radiating into his buttock.

A private physician's report from August 1999 includes an 
assessment of the veteran's pertinent military and medical 
history and a report addressing complaints of radiculopathy 
in his right lower extremity.  The doctor found no measurable 
neurologic deficit indicative of radiculopathy.  He noted, 
however, the veteran appeared to be somewhat dysfunctional, 
structurally, in his lower spine and pelvis.  The diagnosis 
was chronic lower back pain and instability of motion.

In August 2000 the veteran had a VA compensation examination 
for his spine.  His pertinent military and medical history 
was discussed.  He complained of suffering whiplash in a 1983 
motor vehicle accident.  He indicated he was 
right-hand dominant and said he experiences paresthesias in 
this hand.  These decreased sensations, he said, occurred 
predominantly over the palmar surfaces.  He then said they 
lasted for 40 percent of the time, in bouts of several hours.  
He said this affected his ability to hold small objects like 
cigarettes or pencils.  He indicated no follow-up care, but 
did note he sees a chiropractor.

With respect to his lumbosacral spine, the veteran indicates 
he experiences pain radiating into his right buttock and down 
to the level of his knee.  He also reports weakness in his 
lower extremities and flare-ups of symptoms in his right leg.  
He added that he experiences numbness and tingling in his 
right knee, basically on the same path as his radiating pain.  
He reported three exacerbations per month, lasting from 30 
minutes to three weeks.  Functionally, he indicated his 
limiting factor was pain.  He indicated he could walk for 30 
minutes without problems, but expressed difficulty climbing 
stairs.  He also said that he could sit on soft furniture 
more comfortably than hard furniture.

On objective physical examination, the veteran reported 
tenderness to palpation of his cervical spine.  His neck and 
shoulder girdle muscles showed symmetrical strength.  He also 
showed rapid alternating movements of the upper extremities 
on coordination testing.  He had symmetrical strength in all 
arm, hand, and finger muscles.  Sensation was intact to 
monofilament testing in his upper extremities.  
No circulatory problems or edema was observed.

As for his lumbar spine, the veteran was noted to be able to 
walk the hallway to and from the examination room, 
approximately 200 feet, without distress, altered gait, or 
the use of assistance devices.  He reported pain to palpation 
of his lumbosacral spine, and pain with range of motion 
testing of his right leg.  Patellar deep tendon reflexes were 
present bilaterally.  He demonstrated symmetrical strength of 
leg muscles.  He was able to demonstrate coordination testing 
of the lower extremities, to include the heel-to-shin 
maneuver.  He also demonstrated a tandem gait.  Based on the 
results of this examination and a review of contemporaneous 
x-rays, the diagnosis was degenerative joint disease (i.e., 
arthritis) of the cervical, thoracic, and lumbosacral spine; 
narrowing of the right C3-4 intervertebral foramin; 
minimal left convex scoliosis of the thoracic spine; 
degenerative disc disease of the L5-S1 interspace; old mild 
compression fracture at L5; and right convex rotoscolisosis 
of the lumbosacral spine.  These findings were essentially 
repeated during another VA evaluation later that same month.

Notes from an August 2001 VA evaluation indicate the veteran 
suffered from multiple degenerated discs in his back.  The 
L5-S1 disc was said to be severe and collapsing.  Future 
intervention was not recommended, but he was told to expect 
flare ups and modification of activities.

A private chiropractor's report from May 2002 shows a current 
diagnosis including low pack pain, spinal kinesiopathology 
and muscle hypertonus.  He indicated this is complicated by 
partly failed surgery, disc degeneration, and early 
degenerative joint disease.  He indicated a course of 
treatment to include continued therapy.

VA outpatient notes from April 2002 address the veteran's 
complaints of pain, progressively increasing and radiating 
down his right leg.  On physical examination, he had 2+ deep 
tendon reflexes bilaterally and full muscle strength to hip 
flexion and extension.  A slight decrease in right ankle 
flexion was noted, when compared to the left.  Notes from May 
2002 reflect continued complaints in this area, including 
"electric tingling" in his right thigh and groin.

A June 2002 magnetic resonance imaging (MRI) report showed 
multiple-level degenerative disc disease in the veteran's 
lumbar spine.

Other notes from September 2002 indicate the veteran 
complained of pain in his right leg.  On physical 
examination, he did not show any signs during straight leg 
testing.  He had patellar reflexes of 2+ on the right and 3+ 
on the left.  He showed decreased sensation to light touch on 
his foot, but he was able to stand on his toes.  He was less 
able to stand on his heels and his gait was normal.  He was 
diagnosed with chronic low back pain radiating into the right 
leg and numbness.  He treated this with non-steroidal anti-
inflammatory medicines and muscle relaxants, but complained 
of a prolonged flare up with unresolving numbness.  
Aquatherapy was recommended.  Notes from October 2002 
indicate his back pain was not radiating into his leg.  

In February 2003, the veteran had another VA examination to 
ascertain the then current severity of his spine 
disabilities.  His pertinent military and medical history 
again was discussed, and his claims file was reviewed.  He 
complained of developing numbness in his right leg upon 
sitting.  This, he said, would travel down the middle of his 
foot to his toes.  He reported low back pain, for which he 
took Piroxicam and Flexeril.  He reported flare ups during 
the past year requiring emergency room visits.  He said that 
during those flare ups he could not cook, have sex, climb 
stairs, walk distances, or drive.  He said he used a straight 
cane, but did not have it with him on that particular day.  
He also described difficulty sleeping and reported a decrease 
in activities.  With respect to his right upper extremity, he 
reported neck-related symptoms including pain and headaches.  

On objective physical examination, upper extremity strength 
was 5/5.  Sensation was intact in the fingertips to 
monofilament touch.  Deep tendon reflexes were 2+.  No 
tenderness to palpation was noted over the cervical spine and 
no cervical deformity was observed.  The veteran's trapezius 
muscle strength was 5/5.

Physical examination of the veteran's lumbar region did not 
reveal pain to palpation over the lumbosacral spine.  Mild 
tenderness was reported over the left buttock.  He had no 
lower back deformity and his muscles were described as well 
developed.  Strength was 5/5 in his lower extremities.  He 
had sensation to monofilament touch in the sacral area, and 
patellar reflexes were 2+.  Achilles reflexes were 1+ and he 
did not show Babinski's sign.  His gait was within normal 
limits and he was able to walk on his heels, toes and in 
tandem.  Proprioception was normal, as was coordination for 
heel to shin maneuver.  He performed straight leg raises of 
the right leg to 60 degrees with no pain.  He had no numbness 
or tingling.  His pedal pulses were normal.

Based on the results of this physical examination and a 
review of the veteran's radiology reports, the examiner 
diagnosed cervical neck pain, radiating to the occipital 
area.  Minimal anterior wedging of the C6 vertebral body was 
noted.  No evidence of recent fracture subluxation or 
dislocation of the cervical spine was noted, but mild 
degeneration of the left c6-7 and right c3-4 intervertebral 
foramen was observed.  The veteran's lordotic cervical 
curvature was reversed at the C5-6 intervertebral space.  
With respect to his lumbar region, degenerative disc disease 
was reported at multiple levels, encroaching on the central 
canal and bilateral neural foramin at the L3-4, L4-5 and L5-
S1 levels.  He was also found to have mild convex 
rotoscoliosis of the lumbar spine.

The veteran reported for VA emergency care in March 2003, 
complaining of back problems.  He noted pain radiating down 
both legs.  He was given intramuscular ketorolac and a 
prescription for percocet.



In April 2003 the veteran had a VA back evaluation.  He 
complained of radiating pain in his right leg.  He also 
described tingling and occasional "flapping" of his right 
foot.  Physical examination of his right lower extremity was 
essentially unchanged from prior reports, but right foot 
dorsiflexion strength was 4+.  His right patellar reflex was 
1+ and his right Achilles was absent.  Decreased sensation 
was found, to pinprick, in the L4-S1 distribution.  
Other objective evidence was discussed and he was assessed as 
having neuropathic right groin pain with mild bilateral 
neural foraminal encroachment at L2-3 disc level.  He was 
recommended for a trial of a neuropathic agent and a 
transcutaneous electrical nerve stimulation (TENS) unit.

Complaints through April 2004 show continued symptoms.  In 
April 2004, the veteran had a VA outpatient evaluation for 
his spine.  He complained of low back pain, radiating into 
his right groin and buttock.  He also reported numbness and 
tingling.  He indicated restless sleeping, as well.  On 
physical examination, he had no drift weakness or atrophy.  
His deep tendon reflexes were 1+ and equal.  Babinski's sign 
was downgoing bilaterally.  His gait and station were normal 
and his heel-toe walking was normal.  Sensory examination was 
normal to all modalities.  Based on the results of this 
examination and a review of objective clinical records, the 
diagnosis was back pain, back syndrome and chronic pain 
syndrome.

In May 2004 the veteran had another VA spine examination.  
His pertinent military and medical history was discussed and 
he complained of severely debilitating back pain, worse than 
his neck pain.  He ambulated with a cane and complained of 
severe weakening of his lower extremities.  He did not 
complain of significant weakness in his upper extremities.

On physical examination, the veteran appeared in noticeable 
discomfort.  The examination was considered somewhat 
inconsistent.  He displayed a significantly antalgic gait, 
favoring his right side.  He showed discomfort on range of 
motion testing of his back, and to palpation of that area.  
4+/5 motor reflexes were indicated in his major leg muscle 
groups.  Manual motor function testing indicated 3/5, but 
when prompted he could perform double-stance toe raise.  
Inconsistency was observed with him lifting his own body 
weight using the gastrocnemius-soleus muscles of one leg, 
when compared to voluntary motor function testing.  Normal 
light touch sensation distally was observed and 2+ patellar 
and ankle jerk reflexes were shown bilaterally.  Straight leg 
testing of the right leg produced an immediate to severe 
restriction, predominantly in the right leg.  However, the 
examiner noted that when the veteran was distracted he did 
not complain of pain even though his hip was flexed to 90 
degrees.  This was characterized as an inconsistency.  His 
cervical spine testing also demonstrated noticeable 
discomfort.  Motor functioning testing of the upper 
extremities revealed 5/5 functioning of muscle groups in the 
arms, hands, and fingers.  Sensory testing was 2+ and pulse 
was normal.

X-rays were reviewed, and the report indicates continued 
diagnoses of disc problems, as well as early stage 
osteoarthritic changes.  While the examiner indicated he 
believed the veteran was limited by his neck and back pain, 
he stated that the veteran's inconsistent physical 
examination made it difficult to verify his subjective 
complaints.  He thought there was a worsening of symptoms, 
but he could not quantify this due to the inconsistencies.

In May 2004 the veteran had a VA neurological examination.  
His pertinent military and medical history was discussed.  On 
physical examination, he appeared considerably uncomfortable 
with even small adjustments of his body posture.  His cranial 
nerves were intact.  Motor examination revealed 4+/ 5 
strength on the right, compared with 5+/5 on the left.  His 
deep tendon reflexes were mildly diminished on the right, 
relative to the left side.  No Babinski's sign was noted.  
He complained of a 50 percent sensory loss in his right upper 
and lower extremities.  His gait was antalgic, and tandem 
gait was not attempted.  He had a negative Romberg test and 
no pronator drift.  Based on these findings, the examiner 
stated the veteran has "near 90% or greater functional 
impairment relative to his original baseline secondary to 
pain since strength is not that different on either side."



Private outpatient records from July 2004 show ongoing 
treatment for back pain and sciatica.  An MRI showed left 
posterior paracentral disc protrusion and osteophyte 
formation at C6-7.  This was characterized as discordant with 
the veteran's complaints of right-sided symptoms, as no 
right-sided symptoms were shown.

In August 2005 the veteran had a VA pain consultation.  His 
complaints echoed those made during prior evaluations.  He 
walked with a cane in his right hand, favoring his right 
lower extremity.  He also reported using it in his left hand.  
Without the cane, he showed an antalgic limp.  The examining 
physician then asked the veteran to walk and observed that 
his right foot tends to go to inversion.  He was unable to 
maintain toe stance and unable to heel walk with his right 
foot.  Range of motion testing caused pain.  Straight leg 
raising of the right leg elicited back pain and radicular 
pain.  Popliteal pressure test and Lasegue sign were 
negative.  Deep tendon reflexes were considered 2+ 
bilaterally.  He had weakness of the anterior tibial, 
extensor hallucis longus and peroneal muscles on the right.  
A loss of pinprick sensation of the anterior right thigh, 
right leg and first web space was shown.  Hip motion was 
satisfactory and positive Babinski was noted on the right.  
Based on these findings, the examiner determined the veteran 
had chronic low back pain and post-laminectomy syndrome.

VA outpatient notes from March 2006 show the veteran was 
scheduled to receive an epidural nerve block.

In July 2006 the veteran had another VA examination for his 
spine.  His relevant medical records were reviewed and 
pertinent military and medical history discussed.  The course 
of his condition was characterized as progressively worse 
since onset.  His use of oxycodone, epidural injections, and 
capsaicin was noted.  A history of hospitalizations was 
noted.  He complained of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain in his neck and head.  
He also complained of pain in his right arm.  This was 
characterized as burning and numbness in his right upper 
extremity and down to the 3rd, 4th, and 5th fingers.  
With respect to his lumbar spine problems, he described pain 
radiating to his right buttock and the lateral part of his 
thigh, to the anterior part of his leg and the foot.  This 
was described as a burning and toothache-like numbness.  He 
reported this pain to occur 1 to 6 times per week.  He also 
complained of flare ups, lasting several days.

Objective physical examination revealed a symmetrical spine 
and an antalgic gait.  The veteran was described as putting 
more weight on his left foot than his right; he kept the 
right heel off the floor.  Lumbar flattening was observed.  
Motor examination revealed 3/5 strength in the upper 
extremities in all exercises.  Lower right leg motor testing 
revealed 1/5 right leg hip flexion, compared to 2/5 left leg; 
1/5 right leg hip extension, also compared to 2/5 for the 
left leg; 2/5 knee extension, compared with 3/5 for the left 
leg; 2/5 ankle dorsiflexion, compared with 3/5 on the left; 
compared with 3/5 for the left leg; 2/5 ankle plantar 
flexion, compared with 3/5 on the left; and 1/5 great toe 
extension, compared with 3/5 on the left.  His muscle tone 
was normal and there was no evidence of muscle atrophy.  
Sensation examination of the upper extremities was normal.  
With respect to the lower extremities, pain was considered 
impaired on the right leg, versus absent in the left leg; 
light touch sensation was absent in the right leg, compared 
with impaired in the left; and position sense was impaired 
bilaterally.  He was described as having a loss of tactile 
sense in his right buttock, on the lateral aspect of his 
right anterior thigh, right anterior leg, and right first web 
space.  Nerve involvement was described as the L3, L4, and L5 
distributions on the right side, along with the deep peroneal 
nerve.  Reflexes were considered hypoactive on the right side 
and normal on the left and his right side Babinski's sign was 
abnormal.

The examiner reviewed radiology reports and discussion of the 
veteran's work history, including his current job counting 
cigarettes and answering a phone.  The examiner then wrote 
that the veteran's upper extremity condition would have 
significant effects on his job through decreased mobility, 
decreased manual dexterity, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness or 
fatigue, decreased strength, and upper extremity pain.  The 
affect on his daily activities was considered moderate to 
mild.  Addressing his low back pain, the examiner found there 
would be significant effects on the veteran's ability to 
work, such as decreased mobility, problems lifting, stamina 
problems, weakness, etc.  The diagnosis was cervical disc 
space narrowing and foraminal encroachment at multiple 
levels, moderate cervical spine degenerative changes, lumbar 
spondylosis and disc herniations, along with post spinal 
surgery syndrome.

At his March 2004 RO hearing, the veteran complained of 
experiencing occasional weakness and radiating pain in his 
right arm, with numbness in his fingers.  He described 
dropping objects.  With respect to his right lower extremity, 
he complained of severe pain radiating down his lower back, 
down his thigh, and into his toes.  He described this as 
persistent and said it limits his walking and sitting 
ability.

During his more recent hearing before the Board in May 2007, 
the veteran reported throbbing pain down his leg.  He said 
this was constant, and that it flared up often.  He said he 
walks with a cane.  With respect to his right upper 
extremity, he described dropping objects and being unable to 
control things.  He also indicated that his arm gets numb and 
gives a burning sensation.  His representative contended 
these symptoms warrant a higher disability rating than is 
currently assigned.

In other correspondence, including a letter received in May 
2006, the veteran has stated his condition has gotten worse 
and that it affects his school schedule, prevents him from 
sleeping, preparing meals, obtaining gainful employment, 
and interferes with prolonged standing.

Law and Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating that may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.



Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

A note to 38 C.F.R. 4.124a states that when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.

Higher Initial Rating for the Right Upper Extremity 
Radiculopathy

The pertinent criteria for disease of the peripheral nerves 
include provisions for evaluating several different types of 
nerve injuries of the upper extremities.  With regard to the 
veteran's right upper extremity neuropathy condition, 
it is currently rated under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8514.

Under 38 C.F.R. 4.124a, DC 8514, for paralysis of the 
musculospiral nerve (radial nerve), incomplete paralysis of 
the radial nerve will be evaluated as 20 percent disabling if 
found to be mild, 20 percent disabling for the minor limb and 
30 percent for the major limb if found to be moderate, 40 
percent disabling for the minor limb and 50 percent for the 
major limb if the condition is found to be severe.  Complete 
paralysis with be evaluated as 60 percent for the minor limb 
and 70 percent for the major limb for drop of the hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger, or where the patient cannot extend the hand at 
the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is supination of the hand, weakened extension and 
flexion of the elbow, or where loss of synergetic motion of 
extensors seriously impairs the hand grip, or where total 
paralysis of the triceps occurs only as the greatest rarity.



Also for consideration, under 38 C.F.R. § 4.124a, DC 8512, 
for paralysis of the lower radicular group, a 20 percent 
rating is assigned when there is mild incomplete paralysis.  
Moderate incomplete paralysis warrants a 30 percent rating 
for the minor extremity and 40 percent rating for the major 
extremity.  Severe incomplete paralysis warrants a 40 percent 
rating for the minor extremity and 50 percent rating for the 
major extremity.  Where there is complete paralysis, with 
paralysis of all intrinsic muscles of the hand, and some or 
all flexors of the wrist or fingers (and substantial loss of 
use of the hand), a 60 percent rating is warranted for the 
minor extremity and 70 percent rating for the major 
extremity.  Also, DCs 8612 and 8712 concern neuritis and 
neuralgia affecting the lower radicular nerve group, 
respectively.

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding possible 
entitlement to an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

The disability at issue affects the veteran's major upper 
extremity, since he is 
right-handed, and therefore will considered as such when 
considering the appropriate rating under DC 8514.

The veteran complained of paresthesias (i.e., decreased 
sensations) in his right hand as early as August 2000.  
Immediately subsequent records, however, including the 
reports of his contemporaneous VA examinations, indicate no 
complaints referable to his upper extremities.  So his 
complaints of right upper extremity radiculopathy began in 
earnest during his May 2004 VA neurology examination.  The 
report of that evaluation indicates motor examination 
revealed 4+/5 loss in his right upper extremity, so this was 
only mild (considering that 5/5 is normal).  And while he 
did say he had a 50-percent sensory loss in his right upper 
extremity, in a spine examination that same month the 
examiner noted the veteran did not complain of significant 
weakness in his upper extremities - so right upper extremity 
included.  Consequently, his disability at the time was 
primarily sensory and limited to his subjective complaints.  
The examiner did, however, attribute a 90-percent loss of 
function on the right side to pain, due to the resulting lack 
of strength (i.e., weakness) impairment.

During his more recent July 2006 VA examination, the veteran 
again complained of neurological symptoms in his right upper 
extremity.  Also, objective physical examination revealed 3/5 
strength in all upper extremity exercises.  Further, 
the examiner outlined several ways in which this disability 
would affect the veteran's ability to work and indicated his 
daily activities would be moderately affected.  So giving him 
the benefit of the doubt, this objective evidence can be 
considered indicative of "moderate" incomplete paralysis in 
terms of the degree of impairment he experiences.  In 
addition, the Board finds that the specific complaints he had 
regarding burning and numbness in his right 3rd, 4th, and 5th 
fingers, as well as dropping objects and difficulty with 
manipulation, is well supported by the July 2006 VA 
examination findings concerning his significant occupational 
impairment.  These affected parts and resulting impairment 
are more appropriately addressed under DC 8512 than DC 8514.  
Accordingly, the criteria are met for a higher 40 percent 
initial rating for moderate impairment of the right (major) 
upper extremity.  38 C.F.R. § 4.124a DC 8512.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in a DC by VA must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

The evidence in this case shows some worsening of the 
veteran's condition since service.  But taken as a whole, 
there is no time during the pendency of this appeal where his 
right upper extremity disability picture could be properly 
characterized as "severe" under the applicable criteria.  In 
this regard, the Board notes that the July 2004 private MRI 
report found his right-sided symptoms discordant with the 
objective evidence showing only left-sided disc protrusion.  
Also, the objective evidence in the physical examinations 
discussed is certainly based on his cooperation and he has a 
history of inconsistent performances during his physical 
evaluations.  Objective signs of paralysis, such as muscle 
atrophy (from not being able to use the muscle), have not 
been shown during any of his clinical examinations.

The Board also has considered rating the disability under 
still other criteria, to ascertain whether the veteran's 
current symptomatology could lead to an even higher rating.  
Here, though, the same characterization -- moderate -- would 
not lead to a higher rating under any other potentially 
applicable upper extremity DCs.  See, e.g. 38 C.F.R. 
§ 4.124a, DC's 8510-8519.

Finally, the Board observes that an extraschedular evaluation 
could be assigned if the veteran's right upper extremity 
radiculopathy presented an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (2006).  With the 
exception of the part of the July 2006 VA examination report 
indicating he would experience significant effects on 
occupational activities, even of the more sedentary variety, 
the evidence does not show he actually missed work because of 
his upper extremity radiculopathy or been hospitalized for 
it, much less frequently, at any time during the pendency of 
his claim for a higher initial rating.  Even the additional 
SSA records he submitted during his May 2007 travel Board 
hearing indicate his "severe" impairments precluding him 
from engaging in substantially gainful employment are a back 
disorder and an affective disorder - neither of which is 
directly at issue in his VA appeal, keeping in mind that 
during the hearing he withdrew his claims for even higher 
ratings for his low back (lumbar) and cervical disabilities.  
Therefore, the Board does not have to refer this case to the 
Director of VA's Compensation and Pension Service for 
consideration of an 
extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).



Higher Initial Rating for the Right Lower Extremity 
Radiculopathy

The veteran's right lower extremity neuropathy condition is 
currently rated under 38 C.F.R. § 4.124a, DC 8520.

Under 38 C.F.R. § 4.124(a), DC 8520, mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent rating.  
A 20 percent rating requires moderate incomplete paralysis of 
the sciatic nerve.  A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires 
complete paralysis. When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.

The objective medical evidence clearly shows surgeries, disc 
herniations, disc protrusions, and arthritic changes 
affecting the veteran's low back.  But the dispositive 
question at hand is whether his right lower extremity 
radiculopathy, specifically, as a residual complication of 
the low back disability, warrant a higher rating.

The veteran has consistently complained during all pertinent 
VA examinations of pain radiating down his right leg.  VA 
outpatient notes from April 2002 show a progression in his 
disability, noting a slight decrease in his right ankle 
flexion.  Shortly thereafter, in May 2002, he complained of 
an "electric tingling" as well.  Apart from pain, these are 
some of the first neurological symptoms in his right leg.  
Then notes from September 2002 also show decreased sensation 
in his foot, but he nevertheless was able to stand on his 
heels.  Moving forward in time, an antalgic limp and the use 
of cane was indicated during his August 2005 VA pain 
consultation.  In addition, he showed some sensory and motor 
impairment.  Then, during his most recent July 2006 VA 
examination, he was found to have objective clinical 
indications of limited motor strength in his right leg, when 
compared to his left leg, in all muscle groups.  He also had 
a loss of touch sensation.

The veteran retains some measurable functioning of his right 
lower extremity, however, so his incomplete paralysis is best 
characterized as "moderate" rather than "moderately 
severe" or "severe".  38 C.F.R. §§ 4.2, 4.6, 4.7.  Hence, 
under 4.124a, DC 8520, his current 20 percent rating is 
appropriate.

The Board also finds that a higher rating is not warranted at 
any time during the appeal period.  This is especially clear 
when considering the fact that no muscular atrophy of any 
kind is shown by objective evidence at any time during the 
appeal period.  So in this regard his disability does not 
more nearly approximate the requirements for a "severe" 
characterization (requiring "marked" muscular atrophy), or 
even "moderately severe".  Also, for example, in August 
2000 he was able to walk 200 feet without distress in front 
of the VA examiner.  Then, in some records such as outpatient 
notes from October 2002, he did not complain of any radiating 
pain in his leg.  In instances such as the April 2003 VA back 
examination, he complained of "foot flapping," but the 
objective clinical findings indicated right foot dorsiflexion 
of 4+, so nearly full muscle strength.  During the April 2004 
evaluation, his gait and station were normal.  Also, at the 
May 2004 examination, he displayed inconsistent cooperation 
with the examiner, appearing to exaggerate his symptoms 
during straight leg testing.  While the August 2005 VA pain 
consultation did produce findings of weakness and sensory 
impairment in certain leg muscle groups, his deep tendon 
reflexes were intact and he was capable of walking with a 
cane.  The Board is aware that the July 2006 VA examination 
also indicated an antalgic gait and problems with leg 
strength, reflexes, and sensation.  But at that same time his 
muscle tone was normal and there was no evidence of atrophy.  
So under 38 C.F.R. § 4.124a, DC 8520, his right lower 
extremity radiculopathy is appropriately described as 
moderate.

In contrast with the right upper extremity radiculopathy, the 
right lower extremity rating for this same degree of 
disability under any other DC would not yield any greater 
benefit to the veteran.  See, e.g., 38 C.F.R. § 4.124a, DC 
8520-8530.  So these criteria are not for consideration.



Also, while the most recent July 2006 VA examination notes 
significant effects on work due to back pain, this has 
already been considered in increasing the separate rating for 
the veteran's low back disability - which, again, is no 
longer at issue.  Accordingly, rating his right lower 
extremity radiculopathy for those same symptoms would 
constitute pyramiding.  See 38 C.F.R. § 4.14; see, too, 
Esteban, supra.

The veteran testified during his May 2007 travel Board 
hearing that his pain is severe and limits his walking and 
sitting ability.  But even if true, he does not have the 
necessary medical training and/or expertise to actually 
quantify the extent of his resulting functional impairment in 
terms that can be correlated to the applicable rating 
standards.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  He is 
competent to testify to things he observes such as pain or an 
abnormal gait, however.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  Still, the extent to which 
his testimony is accurate is addressed by the 
medical evidence discussed above.  It supports only a 
moderate characterization under DC 8520.  His right lower 
extremity radiculopathy cannot be characterized as moderately 
severe, or severe, so as to warrant a higher rating.

For these reasons and bases, the claim for increased rating 
for right lower extremity radiculopathy must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Finally, as with the right upper extremity claim, the Board 
observes that an extraschedular evaluation could be assigned 
if the veteran's right lower extremity radiculopathy 
presented an exceptional or unusual disability picture, with 
such relevant factors as marked interference with employment 
(meaning above and beyond that contemplated by the schedular 
rating assigned) or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular criteria.  38 C.F.R. § 3.321(b)(1) (2006).  The 
veteran has reported for emergency treatment on occasions in 
conjunction with his back disability, not specifically his 
right lower extremity radiculopathy.  However, with the 
exception of the part of the June 2007 VA examination report 
that indicates he would prospectively experience significant 
effects on occupational activities (again due to his low back 
disability, not the residual right lower extremity 
radiculopathy in particular) the evidence does not show he 
missed work or has been hospitalized at any time during the 
pendency of this claim for a higher initial rating.  And it 
also bears reiterating that the SSA records he submitted 
during his May 2007 hearing indicated he was incapable of 
substantially gainful employment, even of the more sedentary 
variety, as a result of the severity of his low back and 
affective disorders - not the right lower extremity 
radiculopathy.  Keep in mind also that he withdrew his claim 
for an even higher rating for his low back disability during 
that hearing.  So, again, the Board is not obligated to refer 
this case to the Director of VA's Compensation and Pension 
Service for consideration of an increased rate of 
compensation on an extra-schedular basis.  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A higher 40 percent rating is granted for the right upper 
extremity radiculopathy, subject to the laws and regulations 
governing the payment of VA compensation.

But the claim for an initial rating higher than 20 percent 
for the right lower extremity radiculopathy is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


